Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        30-SEP-2022
                                                        02:47 PM
                                                        Dkt. 6 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         GUY BARRETT; and RONETTE BARRETT, Petitioners,

                                 vs.

                THE HONORABLE THOMAS A.K. HAIA,
       Judge of the District Court of the First Circuit,
               State of Hawai#i, Respondent Judge,

                                 and

                  MERVINA CASH-KAEO, Respondent.

                        ORIGINAL PROCEEDING
                    (CASE NO. 1DRC-XX-XXXXXXX)
           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for a writ of

mandamus, filed on September 29, 2022, the documents attached and

submitted in support, and the record, Petitioners have

alternative means to seek relief by seeking a stay in the

Intermediate Court of Appeals in CAAP-XX-XXXXXXX, which is the

appeal of the underlying proceeding.    See Hawai#i Rules of

Appellate Procedure Rule 8(a).    Additionally, the Respondent
Judge is not required to recuse himself merely because

Petitioners disagree with the Respondent Judge’s decisions.       See

Aga v. Hundahl, 78 Hawai#i 230, 242, 891 P.2d 1022, 1034 (1995)

(“[W]e have long adhered to the general rule that, standing

alone, ‘mere erroneous or adverse rulings by the trial judge do

not spell bias or prejudice[.]’” (Quoting Peters v. Jamieson, 48

Haw. 247, 264, 397 P.2d 575, 586 (1964)).       An extraordinary writ

is thus not warranted.   See Kema v. Gaddis, 91 Hawai#i 200, 204-

05, 982 P.2d 334, 338-39 (1999).       Accordingly,

          It is ordered that the petition is denied.

          DATED: Honolulu, Hawai#i, September 30, 2022.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins




                                   2